Case 1:18-cv-02351-RBJ Document 18-1 Filed 10/05/18 USDC Colorado Page 1 of 2




                              IN THE UNITED STATES DISTRICT COURT
                                    FOR THE DISTRICT OF COLORADO


                                        CASE NO. 1 : 1 8-cv-0235 1 -KLM


   FARMLAND PARTNERS, INC.,


                      Plaintiff,


   v.




   ROTA FORTUNAE (WHOSE TRUE NAME IS UNKNOWN), JOHN/JANE
   DOES 2-10 (WHOSE TRUE NAMES ARE UNKNOWN),


                      Defendants.



        DECLARATION OF                                                    |AKA "ROTA FORTUNAE"



            I,                             declare that I am over 1 8 years of age, am competent to testify,


   and if called as a witness, would testify as follows:

             1.        I am an individual living in the State of Texas.


             2.        I own real property in Texas.

             3.        I am registered to vote in Texas.


             4.        My car is registered in Texas.


             5.        1 have a Texas driver's license.


             6.        I am the sole author of the article about Farmland Partners, Inc. ("FPI"), which was

   published on seekingalpha.com on July 1 1, 2018 under the pseudonym "Rota Fortunae." A true

    and correct copy of that article is attached here as Exhibit 1 .


             7.        Seeking Alpha is a New York-headquartered media outlet for financial market

    analysis, whose tag line is "Read. Decide. Invest."




    {00625987. DOCX / I [




                                                                                                      EXHIBIT A
Case 1:18-cv-02351-RBJ Document 18-1 Filed 10/05/18 USDC Colorado Page 2 of 2




            8.         Attached as Exhibit 2 is a true and correct copy of an excerpt from the comments


  to the article, specifically a comment made by me as "Rota Fortunae."


            9.         1 also provided my article on FPI to the Securities and Exchange Commission


  (SEC) whistleblower hotline prior to submitting the article to Seeking Alpha.


             10.       1 am the sole author of tweets about FPI under the Twitter name "RFortunae."


             11.       1 do not conduct any business in Colorado.


             12.       I do not conduct any business with residents of Colorado.


             13.       I do not own any property in Colorado.


             14.       I do not have any cars registered in Colorado.


             15.       I am not registered to vote in Colorado.


             16.       I do not have a Colorado driver's license.


   1 swear or affirm under penalty of perjury under the laws of the United States that the foregoing is

   true and correct.




                                                                              aka Rota Fortunae




   {00625987. DOC X / 1 }                                2




                                                                                   EXHIBIT A
                                                                                   EXHIBIT A
